DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 01/21/2021, the following represents the changes from the previous claims: Claims 1 and 6 were amended. Claims 1-10 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kell (US 7,343,261) in view of Germiquet et al. (US Patent Publication 2004/0108861) and Hawkins (US Patent Publication 2011/0187538).  
	a. Regarding claim 1, Kell teaches a detection device for detecting a fishing device entering water, comprising a waterproof [circuitry is completely encapsulated in a material to seal the electronics and thus prevent damage to said electronics from water intrusion, claim 11] housing 84 [FIG. 17 is an internal view of the main housing 84 of the underwater sensor/transmitter probe unit, col. 16 lines 56-58]; a circuit board 94 disposed inside the waterproof housing [FIG. 17 is an internal view of the main housing 84 of the underwater sensor/transmitter probe unit showing the circuit board alignment channels 124 into which the circuit board and its related assembly is inserted, col. 16 lines 57-60]; a sensing module 114 disposed on the circuit board and adjacent to an inside wall surface of the waterproof housing [FIG. 14 is a back side view of the underwater sensor/ transmitter probe unit 46 showing the water sensing elements 114, col. 16 lines 41-43]; and a control unit 190 electrically connected to the sensing module [micro-controller 190 receives input from the water sensing element 114, col. 17 lines 52-55] and configured to determine whether the fishing device has entered water [circuitry to sense when said apparatus is in and out of water, claim 1 (f)] 88 [ferromagnetic motor 88 col. 16 line 20; When the probe is placed in water, the probe water sensing circuitry senses or measures current flow across two water sensing elements, or across one sensing element and the second connection tab, if that tab is tied electrically to ground. When current flow is detected, the internal circuitry enters run mode, col. 8 lines 15-21].
 	Kell does not specifically teach a capacitive sensing module disposed on the circuit board and adjacent to an inside wall surface of the waterproof housing to sense a capacitance value; and a control unit electrically connected to the capacitive sensing module and configured to receive the capacitance value and determine whether the fishing device has entered water according to the capacitance value.
Germiquet teaches capacitive sensing module 20 to sense a capacitance value and control unit 102 electrically connected to the capacitive sensing module and configured to receive the capacitance value [detection circuit 22 successively measures the capacitance of each of the capacitive sensors [0042]] and determine whether the device has entered water according to the capacitance value [capacitive sensors (20) arranged in a peripheral region of the device (1) so as to undergo a variation in their respective capacitances when the latter is immersed in water, abstract; data processing unit 102 periodically activates the means for detecting the presence of water 20, 22, 100, to determine whether device 1 is immersed in water or not [0042]] for the purpose of providing a portable device having low electric power consumption and increased long term reliability within a broad range of environmental conditions for detecting the presence of water including a capacitive sensor arranged to undergo a variation in capacitance when immersed in water and a control unit to determine whether the device is immersed in water or not. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device taught by Kell to include a capacitive sensing module disposed on the circuit board and adjacent to an inside wall surface of the waterproof housing to sense a capacitance value; and a control unit electrically connected to the capacitive sensing module and configured to receive the capacitance value and determine whether the fishing device has entered water according to the capacitance value as taught by Germiquet because doing so would have provided a 
  Kell in view of Germiquet does not specifically teach when the capacitance value matches the formula of Cs = Cair = ε(A/d), the control unit determines the device has not entered water, when the capacitance value matches the formula of Cs = Cwater = ε(A/d), the control unit determines the device has entered water, wherein Cs is a capacitance value, ε is a dielectric constant, A is an area, and d is a distance. Hawkins teaches when the capacitance value matches the formula of Cs = Cair = ε(A/d) [the dipping sensor measures the conductivity or capacitance of water or air [0009], claim 4], control unit 11 determines the device has not entered water, when the capacitance value matches the formula of Cs = Cwater = ε(A/d) [the dipping sensor measures the conductivity or capacitance of water or air [0009], claim 4], the control unit determines the device has entered water [The immersion detection signal comes from the plates 5, 6, 7 being immersed in water [0033]; if the water sensor signal detects immersion it will send a signal to the microcontroller which will cause it to interpret the signal and set a flag [0039]], wherein Cs is a capacitance value, ε is a dielectric constant, A is an area, and d is a distance [the dipping sensor measures the conductivity or capacitance of water or air [0009], claim 4] for the purpose of providing a sensor that measures the capacitance of water or air and sense whether the device is in or out of the water and if the water sensor detects immersion it will send a signal to the microcontroller which will cause it to interpret the signal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device taught by Kell in view of Germiquet to include when the capacitance value matches the formula of Cs = Cair = ε(A/d), the control unit determines the device has not entered water, when the capacitance value matches the formula of Cs = Cwater = ε(A/d), the control unit determines the device has entered water as taught by Hawkins because doing so would have provided a sensor that measures the capacitance of water or air and sense whether the device is in or out of the water and if the water sensor detects immersion it will send a signal to the microcontroller which will cause it to interpret the signal.
20. 
Kell in view of Germiquet and Hawkins does not specifically teach the capacitive sensing module comprises a capacitive sensing unit disposed adjacent to the inside wall surface of the waterproof housing and a capacitive sensing conversion unit electrically connected to the capacitive sensing unit that obtains the capacitance value sensed by the capacitive sensing unit. Germiquet teaches capacitive sensing module 20 comprises a capacitive sensing unit 5 [electrodes 5 a to 5 f [0034]] disposed adjacent to the inside wall surface 6 of the waterproof housing 2 [conductive electrode 5, preferably transparent, is arranged on inner face 6 of glass 3 of device 1 [0020]] and a capacitive sensing conversion unit 22 [detection circuit 22 operates like a voltage-frequency converter [0026]] electrically connected to the capacitive sensing unit that obtains the capacitance value sensed by the capacitive sensing unit [detection circuit 22 successively measures the capacitance of each of the capacitive sensors associated with electrodes 5 a to 5 f, via multiplexer 100, to form a first series of measurements S1. The measured quantities are converted into frequencies [0042]] for the purpose of providing a capacitive sensing conversion unit that operates like a voltage-frequency converter that is particularly advantageous because of the simplicity of its manufacture and because no high precision electronic components are required. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device taught by Kell in view of Germiquet and Hawkins to include a capacitive sensing unit disposed adjacent to the inside wall surface of the waterproof housing and a capacitive sensing conversion unit electrically connected to the capacitive sensing unit that obtains the capacitance value sensed by the capacitive sensing unit as taught by Germiquet because doing so would have provided a capacitive sensing conversion unit that operates like a voltage-frequency converter that is particularly advantageous because of the simplicity of its manufacture and because no high precision electronic components are required.  
c. Regarding claim 3, Kell in view of Germiquet and Hawkins teaches (references to Germiquet) the detection device according to claim 2 wherein the capacitive sensing unit 5 contacts the inside wall 2 [conductive electrode 5, preferably transparent, is arranged on inner face 6 of glass 3 of device 1 [0020]]. 
d. Regarding claim 4, Kell in view of Germiquet and Hawkins teaches (references to Kell) the detection device according to claim 2, wherein circuit board 94 is perpendicular to the inside wall surface of waterproof housing 84 or the circuit board is parallel with the inside wall surface of the waterproof housing [FIG. 17 is an internal view of the main housing 84 of the underwater sensor/transmitter probe unit showing the circuit board alignment channels 124 into which the circuit board and its related assembly is inserted, col. 16 lines 57-60].
e. Regarding claim 5, Kell in view of Germiquet and Hawkins teaches (references to Kell) the detection device according to claim 1 wherein the to-be-controlled device 88 is a light-emitting unit, a motor [ferromagnetic motor 88 col. 16 line 20], a buzzer, or any combination thereof.
f. Regarding claim 6, Kell teaches a method for detecting a fishing device entering water, comprising, providing a waterproof housing 84 [circuitry is completely encapsulated in a material to seal the electronics and thus prevent damage to said electronics from water intrusion, claim 11]; disposing circuit board 94 inside the waterproof housing [FIG. 17 is an internal view of the main housing 84 of the underwater sensor/transmitter probe unit showing the circuit board alignment channels 124 into which the circuit board and its related assembly is inserted, col. 16 lines 57-60], wherein the circuit board comprises a sensing module 114 and a control unit 190 [micro-controller 190 receives input from the water sensing element 114, col. 17 lines 52-55] and generating a control signal to activate a to-be-controlled device 88 when control unit 190 determines that the fishing device has entered water [ferromagnetic motor 88 col. 16 line 20; When the probe is placed in water, the probe water sensing circuitry senses or measures current flow across two water sensing elements, or across one sensing element and the second connection tab, if that tab is tied electrically to ground. When current flow is detected, the internal circuitry enters run mode, col. 8 lines 15-21].
Kell does not specifically teach disposing the capacitive sensing module adjacent to an inside wall surface of the waterproof housing to sense a capacitance value using the control unit to receive the 
Germiquet teaches disposing capacitive sensing module 20 adjacent to an inside wall surface 6 of the waterproof housing 2 [conductive electrode 5, preferably transparent, is arranged on inner face 6 of glass 3 of device 1 [0020]] to sense a capacitance value [Electrode 5 forms one of the plates of a capacitive sensor 20 (schematised in FIG. 2) [0021]] using a control unit to receive the capacitance value and determine whether the fishing device has entered water according to the capacitance value [capacitive sensors (20) arranged in a peripheral region of the device (1) so as to undergo a variation in their respective capacitances when the latter is immersed in water, abstract; data processing unit 102 periodically activates the means for detecting the presence of water 20, 22, 100, to determine whether device 1 is immersed in water or not [0042]] for the purpose of providing a portable device having low electric power consumption and increased long term reliability within a broad range of environmental conditions for detecting the presence of water including a capacitive sensor arranged to undergo a variation in capacitance when immersed in water and a control unit to determine whether the device is immersed in water or not. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Kell to include disposing a capacitive sensing module adjacent to an inside wall surface of the waterproof housing to sense a capacitance value using a control unit to receive the capacitance value and determine whether the fishing device has entered water according to the capacitance value as taught by Germiquet because doing so would have provided a portable device having low electric power consumption and increased long term reliability within a broad range of environmental conditions for detecting the presence of water including a capacitive sensor arranged to undergo a variation in capacitance when immersed in water and a control unit to determine whether the device is immersed in water or not.
Kell in view of Germiquet does not specifically teach when the capacitance value matches the formula of Cs = Cair = ε(A/d), the control unit determines the device has not entered water, when the capacitance value matches the formula of Cs = Cwater = ε(A/d), the control unit determines the device has entered water, wherein Cs is a capacitance value, ε is a dielectric constant, A is an area, and d is a s = Cair = ε(A/d) [the dipping sensor measures the conductivity or capacitance of water or air [0009], claim 4], control unit 11 determines the device has not entered water, when the capacitance value matches the formula of Cs = Cwater = ε(A/d) [the dipping sensor measures the conductivity or capacitance of water or air [0009], claim 4], the control unit determines the device has entered water [The immersion detection signal comes from the plates 5, 6, 7 being immersed in water [0033]; if the water sensor signal detects immersion it will send a signal to the microcontroller which will cause it to interpret the signal and set a flag [0039]], wherein Cs is a capacitance value, ε is a dielectric constant, A is an area, and d is a distance [the dipping sensor measures the conductivity or capacitance of water or air [0009], claim 4] for the purpose of providing a sensor that measures the capacitance of water or air and sense whether the device is in or out of the water and if the water sensor detects immersion it will send a signal to the microcontroller which will cause it to interpret the signal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device taught by Kell in view of Germiquet to include when the capacitance value matches the formula of Cs = Cair = ε(A/d), the control unit determines the device has not entered water, when the capacitance value matches the formula of Cs = Cwater = ε(A/d), the control unit determines the device has entered water as taught by Hawkins because doing so would have provided a sensor that measures the capacitance of water or air and sense whether the device is in or out of the water and if the water sensor detects immersion it will send a signal to the microcontroller which will cause it to interpret the signal.
g. Regarding claim 7, Kell in view of Germiquet and Hawkins teaches (references to Germiquet) the method according to claim 6 comprises disposing capacitive sensing unit 5 adjacent to the inside wall surface of the waterproof housing wherein capacitive sensing module 20 comprises capacitive sensing unit 5 [conductive electrode 5, preferably transparent, is arranged on inner face 6 of glass 3 of device 1 [0020]; [Electrode 5 forms one of the plates of a capacitive sensor 20 (schematised in FIG. 2) [0021]]. 
Kell in view of Germiquet and Hawkins does not specifically teach using a capacitive sensing conversion unit electrically connected to the capacitive sensing unit to obtain the capacitance value 22 [detection circuit 22 operates like a voltage-frequency converter [0026]] electrically connected to capacitive sensing unit 5 to obtain the capacitance value sensed by the capacitive sensing unit [detection circuit 22 successively measures the capacitance of each of the capacitive sensors associated with electrodes 5 a to 5 f, via multiplexer 100, to form a first series of measurements S1. The measured quantities are converted into frequencies [0042]] for the purpose of providing a capacitive sensing conversion unit that operates like a voltage-frequency converter that is particularly advantageous because of the simplicity of its manufacture and because no high precision electronic components are required. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Kell in view of Germiquet and Hawkins to include using a capacitive sensing conversion unit electrically connected to the capacitive sensing unit to obtain the capacitance value sensed by the capacitive sensing unit as taught by Germiquet because doing so would have provided a capacitive sensing conversion unit that operates like a voltage-frequency converter that is particularly advantageous because of the simplicity of its manufacture and because no high precision electronic components are required.
h. Regarding claim 8, Kell in view of Germiquet and Hawkins teaches (references to Germiquet) the method according to claim 7 wherein capacitive sensing unit contacts the inside wall surface 6 of waterproof housing 2 [conductive electrode 5, preferably transparent, is arranged on inner face 6 of glass 3 of device 1 [0020]].
i. Regarding claim 9, Kell in view of Germiquet and Hawkins teaches (references to Kell) the method according to claim 7 wherein circuit board 94 is perpendicular to the inside wall surface of waterproof housing 84 or the circuit board is parallel with the inside wall surface of the waterproof housing [FIG. 17 is an internal view of the main housing 84 of the underwater sensor/transmitter probe unit showing the circuit board alignment channels 124 into which the circuit board and its related assembly is inserted, col. 16 lines 57-60].
88 is a light-emitting unit, a motor [ferromagnetic motor 88 col. 16 line 20], a buzzer, or any combination thereof.

Response to Arguments
4.	Applicant’s arguments from the response filed on 01/21/2021, see pages 5-8, with respect to the rejection of claims 1 and 6 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Hawkins (US Patent Publication 2011/0187538).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643